DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 6/27/2022 has been considered by the Examiner. Currently claims 1-5, and 7-14 are pending, claims 1, 4, and 5 have been amended, claim 6 is canceled and claims 7-14 are newly added. Applicant’s amendments have obviated the previously filed rejection of the claims under 35 U.S.C 112(f). A complete action on the merits of claims 1-5 and 7-14 follows below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 8 the claim recites “wherein the thermal pack is disposed” which makes it appear that the sleeping bag is part of the thermal pack having a pouch.  This should read “wherein the thermal pack is configured to be disposed”.  
In lines 1-2, the claim recites “A thermal pack having a pouch, the pouch comprising…” This should read “A thermal pack having a pouch, the thermal pack comprising: the pouch, the pouch having:..” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “further comprising a strap configured to removably attach the thermal pack to a person or a piece of furniture.” Claim 1 requires “the thermal pack is disposed within a thermal pocket of the sleeping bag.” It is the position of the Examiner that the embodiment in which the thermal pack is disposed within a thermal pocket of the sleeping bag, does not disclose a strap. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thermal pack” and “a hot/cold pack.” It is unclear if the thermal pack is the same as or other than the hot/cold pack. For the purposes of compact prosecution, the Examiner interprets the limitations to be the same. 
Claim 1 recites “a pouch” and “a thermal pocket.” It is unclear if the pouch is the same as or other than the thermal pocket. However, this is confusing as it is unclear if they are different if the sleeping bag with the thermal pocket are being actively claimed and as part of “a thermal pack having a pouch, the pouch having…” For the purposes of compact prosecution, the Examiner interprets the limitations to be the same. 
Claims 2-5, and 7-11 are rejected due to their dependency on rejected claim 1.
Claim 7 recites “wherein the thermal pocket of the sleeping bag comprises a first thermal pocket wall and a second thermal pocket wall.” Claim 1 recites “the pouch having a first wall and a second wall.” It is unclear if the “first thermal pocket wall” in claim 7 is the same as “the first wall” in claim 1 or different than this element in claim 1. Furthermore, it is unclear if the “second thermal pocket wall” in claim 7 is one of or other than the “second wall” in claim 1. For the purposes of compact prosecution the Examiner interprets the first thermal pocket wall to be the same as the first wall and further interprets the second thermal pocket wall to be the same as the second wall. 
Claims 8-10 inherit this same issue as they refer to the different walls in claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (9,326,888).
Regarding claim 1, Chen teaches a thermal pack having a pouch (Fig. 2), the pouch having:
a first wall (16); 
a second wall (14) coupled to the first wall to define an interior volume (interior volume of compartment 13), the interior volume configured to retain a hot/cold pack in use (18; Col. 9 lines 34-37),
wherein a thermal resistivity of the first wall is greater than a thermal resistivity of the second wall such that heat flow into, or out of, the interior volume is primarily through the second wall (inner layer 14 conducts heat that is supplied from the temperature regulation element as discussed later; Col. 9 lines 1-3 the outer layer 16 protects the infant 100 from the external atmosphere with regard to temperature and humidity…The outer layer preferably provides insulation; Col. 9 lines 5-15);
wherein the thermal pack is disposed within a thermal pocket of a sleeping bag (the sleeping bag is bedding element 12 which includes compartment 13 that receives a thermal pack 18), and wherein the second wall of the thermal pack is adjacent to a sleeping compartment of the sleeping bag (A first compartment may be formed by wrapping the inner layer 14 around the infant or body to be thermally regulated; Col. 10 lines 9-12). 
Regarding claim 2, Chen teaches the limitations of claim 1, and wherein the first wall comprises a heat reflective material (The outer layer 16 preferably functions to prevent heat from escaping both the temperature regulation element 18 and the first compartment; Col. 10 lines 53-55).
Regarding claim 3, Chen teaches the limitations of claim 2, and wherein the heat reflective material at least partially defines the interior volume (second compartment 13 is located between the inner layer 14 and the outer layer 16; Col. 10 lines 14-15). 
Regarding claim 4, Chen teaches the limitations of claim 1 and wherein the interior volume is configured to removably receive the hot/cold pack (18; Col. 9 lines 34-37).
Regarding claim 7, Chen teaches the limitations of claim 1 and wherein the thermal pocket of the sleeping bag comprises a first thermal pocket wall and a second thermal pocket wall wherein a thermal resistivity of the first thermal pocket wall is greater than a thermal resistivity (The outer layer 16 preferably functions to prevent heat from escaping both the temperature regulation element 18 and the first compartment; Col. 10 lines 53-55) of the second thermal pocket wall (inner layer 14 conducts heat that is supplied from the temperature regulation element as discussed later; Col. 9 lines 1-3).
Regarding claim 8, Chen teaches the limitations of claim 7 and wherein the second thermal pocket wall is adjacent the sleeping compartment (14, Fig. 2).
Regarding claim 9, Chen teaches the limitations of claim 1 and wherein the first wall is at least partially formed of a neoprene material (The outer layer 16 may be made of wool, Thinsulate, nylon, fleece, Neoprene, Gortex, lycra or other suitable insulating material or combination thereof; Col. 9 lines 11-15).
Regarding claim 11, Chen teaches the limitations of claim 1 and wherein the thermal pack is configured for use with camping furniture or bedding (bedding 12). 
Regarding claim 12, Chen teaches a thermal system for a sleeping bag (Fig. 2 or Fig. 3A), the sleeping bag comprising: 
a first longitudinal side, a second longitudinal side opposite the first longitudinal side (left and right sides of the rectangular shaped bedding 12), a base (bottom portion of bedding 12), and a sleeping compartment defined therein (first compartment, Col 5 lines 8-10); and 
a thermal pocket disposed within one of the first longitudinal side, the side longitudinal side, or the base of the sleeping bag (second compartment 13), 
wherein the thermal pocket comprises a first thermal pocket wall (16) and a second thermal pocket wall (14) that define an interior volume configured to retain a hot/cold pack (interior volume of second compartment 13 receives temperature regulation element18), and 
wherein a thermal resistivity of the first thermal pocket wall is greater than a thermal resistivity of the second thermal pocket wall (The outer layer 16 preferably functions to prevent heat from escaping both the temperature regulation element 18 and the first compartment; Col. 10 lines 53-55 and inner layer 14 conducts heat that is supplied from the temperature regulation element as discussed later; Col. 9 lines 1-3). 
Regarding claim 13, Chen teaches the limitations of claim 12 and wherein the second thermal pocket wall is adjacent the sleeping compartment (14, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  5 and 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (9,326,888) in view of Bart (2010/0089896) .
Regarding claim 5, Chen teaches the limitations of claim 1 as previously rejected above. Chen does not teach further comprising a strap configured to removably attach the thermal pack to a person or a piece of furniture. Chen provides for fasteners 26 that function to secure the bedding element 12 around the infant or body to be thermally regulated. The fasteners are preferably, buttons , snaps , or VELCRO , but may alternative be any other suitable fasteners to secure the bedding element 12. Col 13 lines 60-63.
However, Bart teaches a device within the same field of invention (heatable wrapping cocoon for small child or infant [0005] ) where straps 32 may then be secured to the fastening devices 34 to maintain the cocoon 10 in a closed position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Chen to include straps to maintain the bedding in a closed position as taught by Bart [0043]. Chen provides  any other suitable fasteners to secure the bedding element 12. Col 13 lines 60-63.
Regarding claim 14, Chen teaches the limitations of claim 12. While Chen provides for one thermal pocket configured to retain a separate hot/cold pack Chen does not teach a first plurality of thermal pockets disposed along the first longitudinal side; a second plurality of thermal pockets disposed along the second longitudinal side; and a third plurality of thermal pockets disposed along the base, wherein each of the thermal pockets are configured to retain a separate hot/cold pack. 
However, Bart teaches a device within the same field of invention (heatable wrapping cocoon for small child or infant [0005] ) wherein a first plurality of pockets are disposed along a first longitudinal side (first and second thermal pockets on the right side, Fig. 2) and second plurality of pockets are disposed along a second longitudinal side (first and second thermal pockets on the left side Fig 2), and a plurality of thermal pockets are disposed along the base (bottom two pockets adjacent to the edge of the blanket, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a plurality of pockets on the first longitudinal side, second longitudinal side, and the base since Bart teaches when the opposed side edges 24 and 26 of the body portion 14 are brought together, the heating device wraps around the side of the user providing an even, warming effect. It is within the contemplation of the present invention that the heating devices 12 may be disposed in different patterns on the cocoon as desired [0035].
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (9,326,888) in view of Pino (2014/0060546).
Regarding claim 10, Chen teaches the limitations of claim 1. Chen does not teach  wherein the second wall is at least partially formed of a polyester material. However, Pino teaches a device within the same field of invention (thermal therapy) wherein a second layer 614 that is adjacent to a sleeping compartment is made of polyester [0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the second wall such that its at least partially formed of polyester material since Pino teaches it provides comfort to a received neonate [0060]. 
Response to Arguments
Applicant’s remarks in the response filed on 6/27/2022 has been considered by the Examiner but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794       

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794